DETAILED ACTION
Applicant's amendments and remarks, filed 11/29/21, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1 and 12 amended. The following is a complete response to the 11/29/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artale (US 2012/0083786) in view of Paul (US 2009/0163916).
Regarding claim 1, Artale teaches an electrosurgical instrument, comprising: an elongated first shaft having a proximal end portion and a distal end portion (12a with a distal end toward the jaws and a proximal end away from the jaws); an elongated second shaft having a proximal end portion and a distal end portion (shaft 12b with a distal end toward the jaws and a proximal end away from the jaws); and opposing first and second jaw members each having a proximal end portion coupled to a distal end portion of the respective first and second shafts (with jaw members 110 and 120 connected to 12a-b), at least one of the first or second members is movable relative to
the other from a first position in which the jaw members are disposed in spaced relation relative to one another to at least a second position closer to one another in which the jaw members cooperate to grasp tissue therebetween (best seen in Fig. 5a-b), the first jaw member including:
a jaw frame (nonconductive portion of 114a as in Fig. 3b); and
an electrically-conductive tissue sealing structure coupled to the jaw frame (112a). 
Artale is silent regarding the first shaft with a heat sink disposed therein, the shaft fabricated from a thermally-conductive plastic material, wherein the heat sink is configured to dissipate heat from the electrically-conductive tissue sealing structure toward the first shaft. Paul teaches an electrosurgical device with a shaft proximal to a working end, where the shaft is a thermally conductive plastic shaft (par. [0081] thermally conductive shaft with an electrode mounted at the end). Paul further teaches a heat sink disposed thereon (heatsink 175 as in par. [0081]). This allows for improved cooling of the electrode by conducting heat away from the electrode-tissue interface.
It would have been obvious to one of ordinary skill in the art to modify Artale with the first shaft made from the thermally conductive plastic as in Paul, with a heat sink therein. This would allow for better heat draw for regulating temperature.
Regarding claims 6 and 19, Artale is silent regarding the heatsink fabricated from a thermally-conductive plastic material.
However, Paul teaches thermally conductive plastic as a material in electrosurgical device shafts used to dissipate heat are well known, and with a heat sink (par. [0081], with heat sink 175).
It would have been obvious to one of ordinary skill in the art to modify Artale with the second shaft made from the thermally conductive plastic as in Artale. This would allow for better heat draw for regulating temperature for each electrode, rather than just the first electrode of the first shaft.
Regarding claim 20, Artale teaches the second jaw member with a jaw frame (114b), an electrically-conductive tissue sealing structure coupled to the jaw frame of the second jaw member (112b); and
a thermally-conductive material disposed between the jaw frame of the second jaw member and the electrically-conductive tissue sealing structure of the second jaw member (980b), wherein the thermally-conductive material is configured to draw heat from the electrically-conductive tissue sealing structure of the second jaw member and dissipate the heat toward the second shaft via the heat sink in the second shaft (980b dissipates heat from 920b).
Claims 2-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artale in view of Paul, in further view of Berger (US 2015/0112195).
Regarding claims 2-3, Artale is silent regarding the heat sink includes a mesh of interwoven metal fibers. Paul teaches heat sink material made of aluminum (par. [0082]).
However, Berger teaches mesh wire may be used as a heat sink in electrosurgical devices (par. [0013]). It would have been obvious to one of ordinary skill in the art to make the heat sink a mesh, as a configuration that allows for dissipating heat.
Regarding claim 4, in the combination Paul teaches the heat sink received in a cavity defined by the first shaft (Fig. 9a, the shafts with cavity allowing for 175 to go through), but is silent regarding the mesh of interwoven metal fibers.
Berger teaches the mesh as in claims 2-3 above.
Regarding claim 5, the combination is silent regarding the heat sink extends a majority of a length of the first shaft, and the mesh of interwoven metal fibers.
Berger teaches the mesh as in claims 2-3 above.Paul shows 175 on page 9a, with 175 not extending a majority of the shaft 91. However, one of ordinary skill in the art would look to different sizes of the heat sink depending on the amount of heat that is needed to be dissipated.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
Regarding claim 11, Artale is silent regarding the thermally-conductive plastic material or heat sink.
Paul teaches the thermally-conductive plastic material as above.Berger teaches wherein the first shaft has a plurality of fins attached to an outer surface thereof (par. [0106] fins on heat sink).It would have been obvious to one of ordinary skill in the art to modify the combination with fins on the shaft, so as to allow for better heat dissipation.
Claims 7-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artale in view of Paul, in further view of Takei (US 2017/0065325).
Regarding claim 7, Artale is silent regarding wherein the first jaw member includes a thermally-conductive material disposed between the jaw frame and the electrically-conductive tissue sealing 
However, Takei teaches a similar forceps device, the first jaw member includes a thermally-conductive material disposed between the jaw frame and the electrically-conductive tissue sealing structure (jaw with a thermally conductive portion 41 as part of 26 disposed between the jaw frame 24 and the tissue sealing structure 37), the thermally-conductive material configured to draw heat from the electrically- conductive tissue sealing structure and dissipate heat toward the first shaft via the heat sink (41 draws heat toward 42 to dissipate heat).
It would have been obvious to one of ordinary skill in the art to draw heat away from the sealing structure of Artale with the heat structure of Takei, to prevent unwanted thermal damage to tissue.
Regarding claim 8, Artale is silent regarding the thermally-conductive material has a proximal end portion coupled to a distal end portion of the heat sink.
However, Takei teaches the thermally-conductive material has a proximal end portion (proximal end of 41) coupled to a distal end portion of the heat sink (41 couples to the distal end of 42 to form 26 as in at least Fig. 9).
It would have been obvious to one of ordinary skill in the art to draw heat away from the sealing structure of Artale with the heat structure of Takei, to prevent unwanted thermal damage to tissue.
Regarding claim 9, Artale is silent wherein the first jaw member further includes an insulator disposed between the thermally-conductive material and the electrically-conductive tissue sealing structure.
However, Takei teaches an insulator 22 between 41 of 26 and 37 as in Fig. 3-4.
It would have been obvious to one of ordinary skill in the art to modify Artale with the insulator of Takei between the conductive structures, to prevent shorts to the heat sink.
Regarding claim 10, Artale teaches a central portion defining a longitudinally-extending knife slot (central portion for knife 940), the central portion received in a longitudinally-extending slot defined in the thermally-conductive material (the slot is defined within the heat sink 980a), but is silent regarding the central portion of an insulator.
However, one of ordinary skill in the art would appreciate that in the combination, the insulation of Takei would have the slot of Artale in order to be able to actuate a knife therethrough.
Regarding claim 12, Artale teach an electrosurgical instrument, comprising:
an elongated first shaft having a proximal end portion defining a handle (shaft 12a with a distal end toward the jaws and a proximal end away from the jaws for holding to actuate the jaws); an elongated second shaft (12b with a distal end toward the jaws and a proximal end away from the jaws); and opposing first and second jaw members each having a proximal end portion coupled to a distal end portion of the respective first and second shafts (with jaw members 110 and 120 connected to 12a-b), at least one of the first or second members is movable relative to the other from a first position in which the jaw members are disposed in spaced relation relative to one another to at least a second position closer to one another in which the jaw members cooperate to grasp tissue therebetween (best seen in Fig. 5a-b), the first jaw member including:
a jaw frame (nonconductive portion of 114a as in Fig. 3b);
an electrically-conductive tissue sealing structure coupled to the jaw frame (112a).
Artale is silent regarding the shaft fabricated from a thermally-conductive plastic material, wherein the heat sink is configured to dissipate heat from the electrically-conductive tissue sealing structure toward the first shaft, and a thermally-conductive material disposed between the jaw frame and the electrically-conductive tissue sealing structure, wherein the thermally-conductive material is configured to draw heat from the electrically-conductive tissue sealing structure and dissipate heat toward the first shaft.

Takei teaches a similar forceps device, the first jaw member includes a thermally-conductive material disposed between the jaw frame and the electrically-conductive tissue sealing structure (jaw with a thermally conductive portion 41 as part of 26 disposed between the jaw frame 24 and the tissue sealing structure 37), the thermally-conductive material configured to draw heat from the electrically- conductive tissue sealing structure and dissipate heat toward the first shaft via the heat sink (41 draws heat toward 42 to dissipate heat).
It would have been obvious to one of ordinary skill in the art to modify Artale with the first shaft made from the thermally conductive plastic as in Paul, with a heat sink therein. This would allow for better heat draw for regulating temperature. It would have been obvious to one of ordinary skill in the art to draw heat away from the sealing structure of Artale with the heat structure of Takei, to prevent unwanted thermal damage to tissue.
Regarding claim 13, Artale is silent wherein the first jaw member further includes an insulator disposed between the thermally-conductive material and the electrically-conductive tissue sealing structure.
However, Takei teaches an insulator 22 between 41 of 26 and 37 as in Fig. 3-4.
It would have been obvious to one of ordinary skill in the art to modify Artale with the insulator of Takei between the conductive structures, to prevent shorts to the heat sink.
Regarding claim 14, Artale teaches a central portion defining a longitudinally-extending knife slot (central portion 115 for a knife), but is silent regarding the central portion received in a 
However, one of ordinary skill in the art would appreciate that in the combination, the insulation of Takei would have the slot of Artale in order to be able to actuate a knife therethrough.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artale in view of Paul, in further view of Takei, in further view of Berger.
Regarding claim 15, Artale is silent regarding the heat sink includes a mesh of interwoven metal fibers, but Paul teaches heat sink material made of aluminum (par. [0082]).
However, Berger teaches mesh wire may be used as a heat sink in electrosurgical devices (par. [0013]). It would have been obvious to one of ordinary skill in the art to make the heat sink a mesh, as a configuration that allows for dissipating heat.
Regarding claim 16, Artale is silent wherein the thermally-conductive material has a proximal end portion coupled to a distal end portion of the mesh of interwoven metal fibers.
However, Takei teaches the thermally-conductive material has a proximal end portion (proximal end of 41) coupled to a distal end portion of the heat sink (41 couples to the distal end of 42 to form 26 as in at least Fig. 9).
Berger teaches the mesh as above.
It would have been obvious to one of ordinary skill in the art to draw heat away from the sealing structure of Artale with the heat structure of Takei to the mesh of Berger, to prevent unwanted thermal damage to tissue.
Regarding claim 17, in the combination Paul teaches the heat sink received in a cavity defined by the first shaft (Fig. 9a, the shafts with cavity allowing for 175 to go through), but is silent regarding the mesh of interwoven metal fibers.
Berger teaches the mesh as in claims 2-3 above.
Regarding claim 18, Artale teaches the heat sink extends a majority of a length of the first shaft (par. [0107], Fig. 18; heat sink throughout length of the jaw, which includes the shafts), but is silent regarding the mesh of interwoven metal fibers. Berger teaches the mesh as above.
Paul shows 175 on page 9a, with 175 not extending a majority of the shaft 91. However, one of ordinary skill in the art would look to different sizes of the heat sink depending on the amount of heat that is needed to be dissipated.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
Response to Arguments
Applicant’s arguments, see the remarks, filed 11/29/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Artale in view of Paul.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794